                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
EAG/FTB                                              271 Cadman Plaza East
F. #2018R02344                                       Brooklyn, New York 11201



                                                     February 17, 2021

By E-mail and ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn. NY 11201

               Re:    United States v. Bryan Cho
                      Criminal Docket No. 21-040 (AMD)

Dear Judge Donnelly:

               The government writes respectfully to request that the Court enter the enclosed
proposed Protective Order to facilitate the production of discovery in the above-referenced
case. The government intends to produce (and has already produced) to the defendant in
discovery a number of records, communications, and documents that contain personal
identifying information, including, among other things, bank records, financial information,
and travel and other identification documents. The proposed Protective Order will safeguard
the privacy interests implicated by the production of such materials.

               The government has consulted with counsel for the defendant who has
indicated that they have no objection to the entry of the proposed Protective Order at this
time, subject to their ability to raise any specific issues that may arise as the case progresses
and additional discovery is provided. Accordingly, the government respectfully requests that
the Court enter the proposed Order. Thank you for the Court’s attention to this matter.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:               /s/
                                                 Elizabeth A. Geddes
                                                 F. Turner Buford
                                                 Assistant U.S. Attorneys
                                                 (718) 254-6430/6483

Enclosure: Proposed Order

cc:    Counsel of Record (by Email and ECF)




                                             2
